DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 1/15/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Application 20170046563 in view of Madabhushi U.S. Patent Application 20150030219, and further in view of Mazo U.S. Patent Application 20180240235.
Regarding claim 1, Kim discloses a computer-implemented method for generating computational representations for three-dimensional (3D) shapes, the method comprising:
for each view included in a first plurality of views associated with a first 3D shape, generating a view activation based on a first convolutional neural network (CNN) block (paragraph [0010]: The illumination compensation model may be based on a convolutional neural network (CNN) model applied to an encoder of an auto –encoder (encoder CNN block); paragraph [0054]: The auto-encoder may include an encoder provided in an input layer and 
generating a first shape image based on a second CNN block; generating a first plurality of re-constructed views based on the first shape image (paragraph [0054]: a decoder (decoder CNN block) provided in an output layer and decoding layers. The auto-encoder may have a neural network structure in which an output value of the encoder is input to the decoder and the decoder outputs the output value identical to an input value input to the encoder; paragraph [0055]: The model trainer 130 may reconstruct the illumination restoration image by applying the albedo image, the surface normal image, and the illumination feature to the Lambertian model);
performing one or more training operations on at least one of the first CNN block or the second CNN block based on the first plurality of views and the first plurality of re-constructed views to generate a trained encoder (paragraph [0055]: The model trainer 130 may determine a loss function for training based on a difference between the training image and the illumination restoration image, and update the parameters of the illumination compensation model based on the loss function. For example, the model trainer 130 may adjust the parameters of the illumination compensation model to decrease a value of the loss function; paragraph [0051]: an illumination feature from a training image based on an illumination compensation model).
Kim discloses all the features with respect to claim 1 as outlined above. However, Kim fails to disclose geometry shapes, aggregating the view activations to generate a first tiled activation; generating a first shape embedding that includes a first vector having a fixed size based on the first tiled activation; and generating a second shape embedding that includes a second vector having the fixed size based on a second 3D geometry and the trained encoder. 

generating a first shape embedding that includes a first vector having a fixed size based on a second block; and generating a second shape embedding that includes a second vector having the fixed size based on a second 3D geometry and the trained encoder (paragraph [0083]: (b) constructing a shape prior model (fixed size) via the computing device; paragraph [0084]: (c) creating training data via the computing device, wherein each shape in a training sample is embedded as a zero level set of a higher dimensional surface; paragraph [0014]: combining a shape prior with geometric /geodesic active contours that simultaneously achieves registration and segmentation; paragraph [0115]: computing… the distance between the centroid of a target training shape (xi, yi) and the centroid of a reference shape (xj, yj) to determine the translation vector T; paragraph [0027]: (d) aligning the plurality of collected shapes in (b) via the computing device to create a plurality of aligned shapes, such that the plurality of aligned shapes have the same pose compared to a reference shape based on the similarity transformation of (b) (the shape embeddings are fixed-length and direction vectors); Madabhushi’s teaching of shape embedding can be combined with Kim’s device, such that shape embedding can be based on decoder CNN block).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim’s to embed shapes as taught by Madabhushi, to perform image segmentation, tracking, and reconstruction for physically corrupted and incomplete data.
Kim as modified by Madabhushi discloses all the features with respect to claim 1 as outlined above. However, Kim as modified by Madabhushi fails to disclose aggregating the view activations to generate a first tiled activation.
Mazo discloses aggregating the view activations to generate a first tiled activation (paragraph [0019]: outputs of a forward direction and a backward direction of the bidirectional 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim and Madabhushi’s to concatenate image components as taught by Mazo, to perform image segmentation and reconstruction efficiently.

Regarding claim 2, Kim as modified by Madabhushi and Mazo discloses the method of claim 1, wherein aggregating the view activations comprises concatenating the view activations along a single dimension (Mazo’s paragraph [0019]: outputs of a forward direction and a backward direction (single direction) of the bidirectional GRU are concatenated and reshaped into dimensions corresponding to dimensions of feature map outputs of the plurality of sequential contracting components). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim’s to embed shapes as taught by Madabhushi, to perform image segmentation, tracking, and reconstruction for physically corrupted and incomplete data; and combine Kim and Madabhushi’s to concatenate image components as taught by Mazo, to perform image segmentation and reconstruction efficiently.

Regarding claim 3, Kim as modified by Madabhushi and Mazo discloses the method of claim 1, wherein the second CNN block includes one or more 2D CNNs followed by a fully 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim’s to embed shapes as taught by Madabhushi, to perform image segmentation, tracking, and reconstruction for physically corrupted and incomplete data; and combine Kim and Madabhushi’s to concatenate image components as taught by Mazo, to perform image segmentation and reconstruction efficiently.

Regarding claim 8, Kim as modified by Madabhushi and Mazo discloses the method of claim 1, wherein generating a first view activation included in the view activations occurs at least partially in parallel with generating a second view activation included in the view activations (Kim’s paragraph [0111]: a processing device may include multiple processors or a processor and a controller. In addition, different processing configurations are possible, such a parallel processors). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim’s to embed shapes as taught by Madabhushi, to perform image segmentation, tracking, and reconstruction for physically corrupted and incomplete data; and combine Kim and Madabhushi’s to concatenate image components as taught by Mazo, to perform image segmentation and reconstruction efficiently.

Regarding claim 9, Kim as modified by Madabhushi and Mazo discloses the method of claim 1, wherein the second shape embedding is associated with a 3D design that is automatically generated via a generative design flow (Madabhushi’s paragraph [0083]: (b) constructing a shape prior model via the computing device; paragraph [0084]: (c) creating 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim’s to embed shapes as taught by Madabhushi, to perform image segmentation, tracking, and reconstruction for physically corrupted and incomplete data; and combine Kim and Madabhushi’s to concatenate image components as taught by Mazo, to perform image segmentation and reconstruction efficiently.

Regarding claim 10, Kim as modified by Madabhushi and Mazo discloses the method of claim 1, wherein the second shape embedding is associated with the second 3D geometry, and further comprising: 
generating a third shape embedding that includes a third vector having the fixed size based on the trained encoder and a third 3D geometry (Madabhushi’s paragraph [0083]: (b) constructing a shape prior model (fixed size) via the computing device; paragraph [0084]: (c) creating training data via the computing device, wherein each shape in a training sample is embedded as a zero level set of a higher dimensional surface; paragraph [0014]: combining a shape prior with geometric /geodesic active contours that simultaneously achieves registration and segmentation; paragraph [0115]: computing… the distance between the centroid of a target training shape (xi, yi) and the centroid of a reference shape (xj, yj) to determine the translation vector T); 
and performing one or more comparison operations between the second shape embedding and the third shape embedding when exploring a design space (Madabhushi’s paragraph [0027]: (d) aligning the plurality of collected shapes in (b) via the computing device to create a plurality of aligned shapes, such that the plurality of aligned shapes have the same pose compared to a reference shape based on the similarity transformation of (b)). 


Claim 11 recites the functions of the method recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1 applies to the medium steps of claim 11.
Claim 12 recites the functions of the method recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the medium steps of claim 12.
Claim 13 recites the functions of the method recited in claim 3 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the medium steps of claim 13.
Claim 18 recites the functions of the method recited in claim 8 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the medium steps of claim 18.
Claim 19 recites the functions of the method recited in claim 10 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 10 applies to the medium steps of claim 19.
Claim 20 recites the functions of the method recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1 applies to the apparatus steps of claim 20 (Kim’s paragraph [0023]: a memory storing instructions; and one or more processors configured to execute the instructions).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Application 20170046563 in view of Madabhushi U.S. Patent Application 20150030219, in view of Mazo U.S. Patent Application 20180240235, and further in view of Kim U.S. Patent Application 20140139518.
Regarding claim 7, Kim as modified by Madabhushi and Mazo discloses all the features with respect to claim 1 as outlined above. However, Kim as modified by Madabhushi and Mazo fails to disclose for each virtual camera included in a plurality of virtual cameras, rendering the first 3D image based on the virtual camera to generate a different view included in the first plurality of views. 
Kim 2014 discloses for each virtual camera included in a plurality of virtual cameras, rendering the first 3D image based on the virtual camera to generate a different view included in the first plurality of views (paragraph [0078]: a plurality of images by dividing a result generated by performing rendering at a point of view of one virtual camera to generate images of an object viewing at a plurality of angles).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Kim, Madabhushi and Mazo’s to generate views from different viewpoints as taught by Kim 2014, to provide an image allowing a user to have depth perception.

Claim 17 recites the functions of the method recited in claim 7 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the medium steps of claim 17.

Allowable Subject Matter

Claim 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 14 are about determining that the first CNN block is not trained based on a loss function; modifying one or more machine learning parameters associated with the first CNN block based on the loss function to generate a third CNN block; generating a second plurality of re-constructed views based on the third CNN block and the second CNN block; and determining that the third CNN block and the second CNN block comprise the trained encoder based on the loss function; the first plurality of views; and the second plurality of re-constructed views. There is no other document and publication disclose claimed feature and steps. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claims 5 is about generating a decoded tiled activation based on the first shape embedding and a third CNN block; partitioning the decoded tiled activation into a plurality of decoded view activations; and for each decoded view activation included in the plurality of decoded view activations, generating a different re-constructed view included in the first plurality of re-constructed views based on a fourth CNN block. There is no other document and publication disclose claimed feature and steps. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claims 16 is about performing a first set of convolution operations on the first shape embedding to generate a decoded tiled activation; partitioning the decoded tiled activation into a plurality of decoded view activations; and for each decoded view activation included in the plurality of decoded view activations, performing a second set of convolution operations on the decoded view activation to generate a different re-constructed view included in the first plurality of re-constructed views. There is no other document and publication disclose claimed feature and steps. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 6 depend on claim 5, are objected base on same reason as claim 5.
Claim 15 depend on claim 14, are objected base on same reason as claim 14.

Response to Arguments

Applicant's arguments filed 1/15/2021, page 8 - 9, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 8-9 that "Madabhushi does not disclose that such shape priors are generated based on a tiled activation. Further, Madabhushi does not disclose that shape priors are generated based on a CNN block. Indeed, Madabhushi is silent regarding any type of tiled activation or CNN block. Consequently, Madabhushi cannot be properly interpreted as teaching or suggesting the above limitations of claim 1."

In reply, the rejection is based on Kim, Madabhushi and Mazo combined. Kim disclose generating a first shape image based on a second CNN block (paragraph [0054]: a decoder (decoder CNN block) provided in an output layer and decoding layers. The auto-encoder may 
Madabhushi discloses generating a first shape embedding that includes a first vector having a fixed size based on a second block; and generating a second shape embedding that includes a second vector having the fixed size based on a second 3D geometry and the trained encoder (paragraph [0083]: (b) constructing a shape prior model (fixed size) via the computing device; paragraph [0084]: (c) creating training data via the computing device, wherein each shape in a training sample is embedded as a zero level set of a higher dimensional surface; paragraph [0014]: combining a shape prior with geometric /geodesic active contours that simultaneously achieves registration and segmentation; paragraph [0115]: computing… the distance between the centroid of a target training shape (xi, yi) and the centroid of a reference shape (xj, yj) to determine the translation vector T; paragraph [0027]: (d) aligning the plurality of collected shapes in (b) via the computing device to create a plurality of aligned shapes, such that the plurality of aligned shapes have the same pose compared to a reference shape based on the similarity transformation of (b) (the shape embeddings are fixed-length and direction vectors); Madabhushi’s teaching of shape embedding can be combined with Kim’s device, such that shape embedding can be based on decoder CNN block).
Mazo discloses aggregating the view activations to generate a first tiled activation (paragraph [0019]: outputs of a forward direction and a backward direction of the bidirectional GRU (view activations) are concatenated and reshaped into dimensions corresponding to dimensions of feature map outputs of the plurality of sequential contracting components (tiled activation); paragraph [0110]: Single expanding component 512 outputs a segmentation mask 514 for the target 2D slice i 502. Segmentation mask 514 may represent a classification of each 
The examiner suggest applicant incorporate the allowable subject matter into independent claims to further advance the prosecution.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YI YANG/
Examiner, Art Unit 2616